DETAILED ACTION
	Claims 1-21 are allowed.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claims in this case, is the inclusion in all independent claims of the specific steps of: the plurality of versions including a base version and two or more edited versions … output the next version of the document to a new text box window on the display of the user, wherein changes between the base version and the next version are displayed in the new text box window, and wherein the new text box window is positioned horizontally adjacent to the base version and wherein the first text box window and the new text box window are arranged to be horizontally scrollable; and replace the base version of the document with the next version of the document, wherein each of the compare, identify, associate, output and replace operations are iteratively performed until all of the plurality of versions of the document have been output to the display of the user in sequence horizontally to one another; receive a user input corresponding to a tag indicating a selected section or subsection of the document; for each of the plurality of versions of the document, identifying a section or subsection associated with the tag of the received user input; and automatically horizontally lining up each of the identified sections or subsections of the plurality of versions of the document on the display, whereby common sections or subsections linked by the tag of the received user input are horizontally aligned with one another on the display. These limitations in combination with the other elements recited are not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        September 28, 2021